FILED
                            NOT FOR PUBLICATION                             MAR 03 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GLORIA CRUZ RAUNO,                               No. 07-70712

              Petitioner,                        Agency No. A073-929-876

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



GLORIA CRUZ RAUNO,                               No. 07-72238

              Petitioner,                        Agency No. A073-929-876

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



GLORIA CRUZ RAUNO,                               No. 07-72943

              Petitioner,                        Agency No. A073-929-876

  v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 18, 2011
                              Pasadena, California

Before: ALARCÓN, RYMER, and BYBEE, Circuit Judges.

      Gloria Cruz Rauno, a native and citizen of Guatemala, appeals a decision by

the Board of Immigration Appeals (BIA) denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture from

Guatemala. We have jurisdiction under 8 U.S.C. § 1252 and grant the petition.

      Although deference is due to the agency’s credibility determinations, see

Shrestha v. Holder, 590 F.3d 1034, 1041-42 (9th Cir. 2010), in this case the IJ’s

adverse credibility finding, which the BIA did not disturb, is not supported by

substantial evidence. With one exception, the inconsistencies identified are simply

not inconsistencies at all. Ruano’s statement at the border does differ from her

later statement to the asylum officer and IJ, but it cannot carry the day. See Singh

v. INS, 292 F.3d 1017, 1022-24 (9th Cir. 2002). The merits of Ruano’s application

are not before us, nor did the BIA rule on the merits. Therefore, we remand so that
the BIA may determine in the first instance Rauno’s eligibility for relief in light of

her credible testimony. See INS v. Ventura, 537 U.S. 12, 16 (2002) (per curiam).

      GRANTED.